        Case 2:17-cr-00222-TLN Document 99 Filed 03/01/21 Page 1 of 3


 1   SHARI RUSK
     Attorney at Law
 2   P.O. Box 188945
     Sacramento, CA 95818
 3   Telephone:    (916) 804-8656
     Email: rusklaw@att.net
 4
     Attorney for defendant
 5   ALDO ARELLANO
 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:17-CR-00222-TLN

12                        Plaintiff,                    STIPULATION AND ORDER FOR PRE-
                                                        PLEA REPORT AND TO CONTINUE
13           v.                                         STATUS CONFERENCE

14    ALDO ARELLANO,                                    Date: March 11, 2021
                                                        Time: 9:30 am
15                        Defendant.                    Judge: Hon. Troy L. Nunley

16
            Defendant, Aldo Arellano, through his undersigned counsel, and the United States,
17
     through its undersigned counsel, hereby stipulate and request that the status conference currently
18
     set for Thursday, March 11, 2021, at 9:30 a.m. be vacated and continued to Thursday, June 3,
19
     2021, at 9:30 a.m.
20
            The parties further stipulate and request that the Court order that a pre-plea report related
21
     to the defendant’s criminal history and potential application of the sentencing guidelines be
22
     produced. The defendant is currently charged with two counts of distribution of
23
     methamphetamine, in violation of 21 U.S.C. § 841(a)(1). The defendant’s lengthy and complex
24
     criminal history may trigger application of the Career Offender guidelines. Application of the
25
     Career Offender guideline may result in the defendant’s advisory guideline range swinging to
26
     over 262 months. The Supreme Court’s recent decisions in in Johnson v. United States, 135 S.
27
     Ct. 2551 (2015) and Beckles v. United States, 137 S. Ct. 886, (2017) as well as the subsequent
28
                                                       1
        Case 2:17-cr-00222-TLN Document 99 Filed 03/01/21 Page 2 of 3


 1   cases interpreting these decision have injected uncertainty into whether Career Offender will
 2   apply in this case.
 3          The parties do not want to unnecessarily burden the Court’s trial calendar if a negotiated
 4   resolution is possible and a pre-plea report will assist the parties in making that determination.
 5          The parties contacted Probation and Probation is not opposed to this stipulation and not
 6   opposed to preparing a pre-plea report in this case given the complexity of this case and the
 7   potentially significant impact on the sentencing guidelines.
 8          Accordingly, a continuance is appropriate to allow Probation time to prepare a pre-plea
 9   report, to allow the parties time to review and evaluate the report and if necessary to conduct
10   additional research, and otherwise determine if this matter may be resolved or prepared for trial.
11          The parties further stipulate that the failure to grant a continuance in this matter would
12   deny counsel reasonable time necessary for effective preparation, taking into account the exercise
13   of due diligence; that the ends of justice served by granting this continuance outweigh the best
14   interest of the public and the defendant in a speedy trial; and that time should be excluded from
15   the computation of time within which trial must commence under the Speedy Trial Act from
16   March 11, 2021, up to and including June 3, 2021, pursuant to 18 U.S.C. § 3161 (h)(7)(A) and
17   (B)(iv) and Local Code T-4, to allow defense counsel reasonable time to prepare.
18

19

20   Dated: February 26, 2021                               MCGREGOR W. SCOTT
                                                            United States Attorney
21

22                                                          /s/ JUSTIN LEE
                                                            JUSTIN LEE
23                                                          Assistant U.S. Attorney

24

25   Dated: February 26, 2021                               /s/ SHARI RUSK
                                                            SHARI RUSK
26                                                          Counsel for defendant
27                                                          ALDO ARELLANO

28
                                                        2
        Case 2:17-cr-00222-TLN Document 99 Filed 03/01/21 Page 3 of 3


 1                                                 ORDER
 2          Based upon the Court’s consideration of the stipulation of the parties, the Court HEREBY
 3   ORDERS that the status conference in this case is continued to June 3, 2021, at 9:30 a.m. The
 4   Court FINDS that the failure to grant such a continuance would deny counsel reasonable time
 5   necessary for effective preparation, taking into account the exercise of due diligence.
 6   Accordingly, the time within which the trial of this case must be commenced under the Speedy
 7   Trial Act is excluded from March 11, 2021, up to and including the date of the new status
 8   conference, June 3, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4.
 9   The Court FINDS that the ends of justice served by granting this continuance outweigh the best
10   interest of the public and defendant in a speedy trial within the meaning of 18 U.S.C. §
11   3161(h)(7)(A) and (B)(iv) and Local Code T-4.
12          It is FURTHER ORDERED that Probation shall prepare a pre-plea criminal history
13   calculation in this case. The pre-plea report shall contain the criminal history calculation for the
14   defendant, including whether any prior criminal conviction qualifies as a Career Offender
15   predicate should the defendant be convicted in the instant case of a violation of 21 U.S.C.
16   § 841(a)(1). Probation shall disclose a copy to the United States and the defendant upon
17   completion.
18   IT IS SO ORDERED.
19   Dated: March 1, 2021
20                                                            Troy L. Nunley
                                                              United States District Judge
21

22

23

24

25

26

27

28
                                                        3
